            Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


BEIJING MEISHE NETWORK TECHNOLOGY
CO., LTD.,
                                                        Case No. 6:21-CV-504
               Plaintiff,                               JURY TRIAL DEMANDED
v.

TIKTOK INC., TIKTOK PTE. LTD.,
BYTEDANCE LTD., and BYTEDANCE INC.,

               Defendants.



                                   ORIGINAL COMPLAINT

       Plaintiff Beijing Meishe Network Technology Co., Ltd. (“Meishe”), by and through

counsel of record, asserts the following claims of copyright infringement against Defendants

TikTok Inc. (“TikTok Inc.”), TikTok Pte. Ltd. (“TikTok Pte. Ltd.”), ByteDance Ltd. (“BL”), and

ByteDance Inc. (“BI”) (collectively, “Defendants”).

                                SUMMARY OF THE ACTION

       1.      This is an action for copyright infringement of Meishe’s software copyrighted and

registered with the Copyright Protection Centre of China (CPCC). Plaintiff Meishe is, and at all

material times hereto, has been the owner of the copyright of Copyright Registration Nos.

2015SR227927,       2018SR037751,        2018SR037747,        2018SR038324,        2018SR218096,

2018SR218287,      2019SR0901188,       2019SR0901198,       2019SR0901209,       2019SR0899912,

2019SR0899814,      2019SR0899799,       2019SR0901175,      2019SR0901166,       2020SR0291426,

2020SR0575533, 2020SR0572713, 2020SR0572704 (“Copyrighted Work”).

       2.      Meishe’s Copyrighted Work is a foreign work as defined by the Copyright Act and

a copyright registration is not necessary to bring a claim of copyright infringement under 17 U.S.C.

                                                 1
            Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 2 of 18




§ 101 and 17 U.S.C. § 104(b)(2).

       3.      Meishe is a smart video and audio total solution service provider that has been

focusing on the development of the video and audio field for 20 years. Meishe’s service content

includes intelligent processing, recognition and deep learning of mobile video and audio images,

covering customers in various industries such as mobile APP, smart phones, smart hardware, radio

and television, and communication operators. The core R&D team masters industry expertise, and

the projects it participates in have won many awards including the first prize of the National

Science and Technology Progress Award. OPPO, ViVO, Xiaomi, Bilibili, State Grid, People's

Video, Huya and other top customers are highly recognized.

       4.      Meishe alleges that Defendants infringe upon Meishe’s software copyrighted and

registered with the Copyright Protection Centre of China (CPCC).

                                         THE PARTIES

       5.      Beijing Meishe Network Technology Co., Ltd. is a privately held company formed

under the laws of the People’s Republic of China with a principal place of business at Room 501,

5th Floor, Xinaote Science and Technology Building, 131 West Fourth Ring North Road, Haidian

District, Beijing, People’s Republic of China 100086.

       6.      On information and belief, Defendant TikTok Inc. is a California corporation with

a regular and established place of business in Austin, Texas, and a registered agent for service of

process in the State of Texas at Corporation Service Company d/b/a CSC-Lawyers Incorporating

Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

       7.      On information and belief, Defendant TikTok Pte. Ltd. is a Singapore corporation

with its principal place of business at 8 Marina View Level 43 Asia Square Tower 1, Singapore

018960.



                                                2
              Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 3 of 18




        8.      On information and belief, Defendant ByteDance Ltd. is a Cayman Islands

corporation with offices in the United States, including in this District.

        9.      On information and belief, Defendant ByteDance Inc. is a Delaware corporation

with a regular and established place of business in this District.

                  DEFENDANTS, TIKTOK USERS, AND THIS DISTRICT

        10.     ByteDance Ltd. is the parent and owner of TikTok Inc., ByteDance Inc., and

TikTok Pte. Ltd. See Exhibit A, Plaintiffs’ Amended Corporate Disclosure Statements, ByteDance,

Inc., TikTok, Inc., and TikTok Pte. Ltd. v. Triller, Inc., Case No. 3:20-cv-7572, Dkt. 10 (N.D. Cal.

Nov. 11, 2020).

        11.     Defendant ByteDance Ltd. is a global company incorporated in the Cayman

Islands, with offices in the United States, China, Singapore, and the United Kingdom, among

others. See Exhibit B, Complaint, TikTok Inc. and ByteDance Ltd. v. Donald J. Trump and Wilbur

L. Ross, Jr., No. 20-cv-2658, U.S. District Court for the District of Columbia (hereinafter, the “DC

Litigation”), Dkt. 1, ¶¶ 19, 37.

        12.     ByteDance Ltd. developed the TikTok app and operates and controls the app in the

United States through its subsidiaries and affiliates, including but not limited to TikTok Inc.,

ByteDance      Inc.,   and   TikTok     Pte.   Ltd.    See   id.     at   ¶¶   13,   20.   See   also

https://support.tiktok.com/en/using-tiktok.

        13.     ByteDance Ltd. operates the app throughout the United States, including within this

District. See id. at ¶¶ 1, 13 (“TikTok [is] a mobile software application that 100 million Americans

use[.]”).

        14.     On information and belief, ByteDance Ltd. controls the majority of the shares or

other ownership interest(s) in ByteDance Inc., TikTok Inc., and TikTok Pte. Ltd.



                                                  3
             Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 4 of 18




       15.     On information and belief, ByteDance Ltd. controls or attempts to control the

activities of ByteDance Inc., TikTok Inc., and TikTok Pte. Ltd.

       16.     On information and belief, Defendants operate ByteDance Ltd.’s TikTok business

in the United States as a joint enterprise. See https://www.tiktok.com/transparency?lang=en

(“TikTok is a flagship product of ByteDance Ltd. . . . TikTok does business through subsidiaries

of ByteDance Ltd.”).

       17.     On information and belief, ByteDance Ltd. shares common officers and/or directors

with TikTok Inc. In the DC Litigation, Vanessa Pappas testified that she is the “head of TikTok,

Inc. and interim head of the global TikTok business for ByteDance Ltd.,” and purports to speak

on behalf of TikTok Inc. and ByteDance Ltd. See Exhibit C, Declaration of Vanessa Pappas, DC

Litigation, Dkt. 15-3, ¶ 1). In the same litigation, Roland Cloutier testified that he is the Global

Chief Security Officer for TikTok Inc. and that provides support for both TikTok Inc. and

ByteDance Ltd., and like Ms. Pappas, he purports to speak for both. See Exhibit D, Declaration of

Roland Cloutier, DC Litigation, Dkt. No. 15-2, ¶¶ 1-3.

       18.     On information and belief, individuals associated with TikTok characterize

themselves as being employed by TikTok and ByteDance. For example, Blake Chandlee

represents on his LinkedIn profile as the President of Global Business Solutions “at ByteDance /

TikTok[,]” located in Austin, Texas. See Exhibit D. Ashley Elizabeth Brown refers to herself as

the “office administrator at ByteDance / TikTok” located in Austin, Texas. See Exhibit E.

       19.     On information and belief, TikTok Inc. employees perform services for ByteDance

Inc., and ByteDance Inc. employees perform services for TikTok Inc. On its website,

www.bytedance.com, ByteDance Inc. actively recruits employees within this District as

“ByteDance” but includes supporting “TikTok” as part of job descriptions. See Exhibits F and G.



                                                 4
              Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 5 of 18




       20.     According to an August 17, 2020 Austin Business Journal article, TikTok

employees were “working out of WeWork space at the SWSW Center at 14th and Lavaca streets

[in Austin, Texas], according to the company[.]” See Exhibit H. And further, “TikTok has [] stated

that it had committed to creating 10,000 jobs across the country in the next three years, including

2,000 in Texas[.]” Id.

       21.     On information and belief, Defendants have a regular and established place of

business in this District, including offices in Austin, Texas, which Defendants, Defendants’ agents

or subsidiaries rely upon and use to support their activities within this District that result in

copyright infringement and misappropriation of trade secrets.

       22.     On information and belief, TikTok Inc., ByteDance Inc., and TikTok Pte. Ltd. all

use the TikTok logo as agents for ByteDance Ltd. in the manufacture, sale, offer for sale, and/or

use of the TikTok app in the inducement of others to use the TikTok app, including in this District.

       23.     Defendants actively and continuously induce users to download and use the TikTok

app and provide instructions online for downloading and using the TikTok app. See

https://support.tiktok.com/en/getting-started; https://support.tiktok.com/en/using-tiktok.

       24.     Defendants operate the TikTok app in the United States, including in this District.

See Exhibit B, Complaint, DC Litigation, Dkt. 1, ¶¶ 1, 20.

       25.     On information and belief, ByteDance Inc. “makes” TikTok Products, while

TikTok Inc. and ByteDance Inc. develop and provide the TikTok app. See Exhibit I, at ¶¶ 7, 23.

Both TikTok Inc. and ByteDance Inc. support the TikTok app in the United States. Id.

      26.      On May 6, 2021, the Apple App Store listed TikTok Pte. Ltd. as the seller of the
TikTok app:




                                                 5
                Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 6 of 18




          See https://web.archive.org/web/20210507014640if_/https://apps.apple.com/ug/app/tik
          tok/id835599320.

          27.    The May 6, 2021 archive.org “Privacy Policy” link states that the TikTok app is

“provided and controlled by TikTok Inc.” See https://web.archive.org/web/20210506211059/

https://www.tiktok.com/legal/privacy-policy.




See id.

          28.    The “Terms of Service” hyperlinked in the “Privacy Policy” link confirms that

references to “TikTok” are synonymous with references to TikTok Inc.:




                                                6
             Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 7 of 18




See https://web.archive.org/web/20210506185206/https://www.tiktok.com/legal/terms-of-service

?lang=en#terms-us.

       29.     The TikTok app has been widely distributed in this District by ByteDance Ltd.

through its agents, including TikTok Inc. and TikTok Pte. Ltd., using the Apple and Android App

stores. For example, on March 11, 2021, The Daily Texan, which is the official newspaper of the

University of Texas at Austin, reported specifically on University of Texas at Austin students who

produce “viral content on ‘UT Tok[.]” The article also discusses how one viral clip created by a

UT student who has “over 240 thousand views and nearly 50 thousand likes.”




See https://web.archive.org/web/20210516194907/https://thedailytexan.com/2021/03/11/ut-

                                                7
              Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 8 of 18



austin-students-produce-viral-content-on-ut-tok/.

        30.    As further example of the TikTok apps distribution and use in this district and more

specifically, the Waco division of this district, is the story of how a “viral TikTok changed two

lives for the better while touching the hearts of millions.”




See https://www.kxxv.com/news/viral-tiktok-touches-the-hearts-of-millions.


        31.    Another TikTok page #wacotexas has received 14.6 million views illustrating the

broad use of the TikTok app in this district and more specifically, the Waco division of this

district.




                                                  8
             Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 9 of 18




See https://www.tiktok.com/tag/wacotexas?lang=en.

       32.     On or about August 24, 2020, TikTok Inc. and ByteDance Ltd. filed a complaint in

the Central District of California seeking to prevent the government from banning the TikTok app

in the United States. See Exhibit J, TikTok Inc. and ByteDance Ltd. v. Donald J. Trump and Wilbur

L. Ross, Jr., No. 20-cv-7672, Dkt. 1, ¶ 1 (C.D. Cal. Aug. 24, 2020). On the same day, TikTok Inc.

issued a press release, stating that TikTok Inc. was hiring employees throughout the United States,

including Texas:

       “[O]ur more than 1,500 employees across the US pour their hearts into
       building this platform every day, with 10,000 more jobs planned in
       California, Texas, New York, Tennessee, Florida, Michigan, Illinois, and
       Washington State[.]”

See Exhibit K, https://newsroom.tiktok.com/en-us/tiktok-files-lawsuit.

       33.     According to a January 26, 2021 Bloomberg article, ByteDance Ltd.’s

operating profit grew to approximately $7 billion in 2020, from less than $4 billion the

prior year. The article specifically attributes “ByteDance’s phenomenal growth [to its]

pioneer[ing] a new form of social video[.]” See Exhibit L.

       34.     An article from Forbes magazine published on January 31, 2021 reported

that “TikTok attracts these users . . . [as] it’s far easier to edit and upload [video] content

                                                  9
              Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 10 of 18




in TikTok than in other app such as Instagram or Snapchat.” See Exhibit M.


                             JURISDICTION AND VENUE

        35.     This is an action for copyright infringement arising under the Copyright

Laws of the United States, Title 17 of the United States Code. 17 U.S.C § 501.

        36.     Therefore, this Court has subject matter jurisdiction pursuant to at least 28

U.S.C. §§ 1331.

        37.     The amount in controversy exceeds $75,000.

        38.     This Court has personal jurisdiction over Defendants by virtue of

Defendants’ systemic and continuous contacts with this District.

        39.     This Court has personal jurisdiction over Defendants by virtue of, inter alia,

the fact that Defendants have committed, aided, induced, and/or participated in the

commission of the tortious act of copyright infringement that led to foreseeable harm to

Meishe in this District.

        40.     On information and belief, Defendants offer products and/or services,

including those accused herein of infringement, to customers and potential customers

located in Texas and in this District. On information and belief, Defendants, Defendants’

agents, and/or subsidiaries distribute products directly to customers and through their

partners and/or intermediaries located in this District. On information and belief,

Defendants derive significant financial benefits through their business in Texas and in this

District.

        41.     On information and belief, the TikTok app has been downloaded over 175

million times within the United States, with millions of those users of Defendants’ products

and services within the State of Texas, many of whom reside within this District.

                                                 10
             Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 11 of 18




       42.        This Court has personal jurisdiction over TikTok Pte. Ltd. and ByteDance

Ltd. As foreign corporations, personal jurisdiction exists over TikTok Pte. Ltd. and

ByteDance Ltd. pursuant to Rule 4(k)(2) of the Federal Rules of Civil Procedure. Further,

this Court has personal jurisdiction over TikTok Pte. Ltd. and ByteDance Ltd. based on the

fact that they are responsible for causing copyright infringement to occur in this District.

       43.        Pursuant to the Texas Long Arm Statute and to due process, this Court has

specific personal jurisdiction over Defendants in this action. The claims asserted herein

arise out of or are related to Defendants’ conducting of substantial business in this forum

in addition to voluntary contacts with this forum. Such voluntary contacts, either directly

or through their subsidiaries and/or agents, include but are not limited to: (i) at least a

portion of the actions complained of herein; (ii) purposefully and voluntarily placing one

or more infringing products and/or services into this District and into the stream of

commerce with the intention and expectation that they will be used by consumers and end

users in this District; and/or (iii) regularly promoting business and thus deriving substantial

revenue from its product and/or services, including the infringing product and/or services,

provided to consumers in Texas and in this District. Defendants are subject to the Court’s

personal jurisdiction at least due to their distribution of products and/or services, including

the infringing product and/or services within the State of Texas and the Western District of

Texas. Within this state, Defendants have infringed and used Meishe’s copyrighted

software thereby committing, and continuing to commit, acts of copyright infringement

alleged herein.

       44.        Defendants are subject to the Court’s jurisdiction, because ByteDance Ltd.

developed the TikTok app, placed the app in the stream of commerce, and along with



                                                  11
              Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 12 of 18




TikTok Inc., TikTok Pte. Ltd., and ByteDance Inc., ByteDance Ltd. caused the app to be

distributed and utilized in this District with the intent that it be used pursuant to the terms

dictated by Defendants. And further, Defendants have derived revenues from their

infringing acts occurring within the Western District of Texas. Because Defendants have

committed such purposeful acts and transactions in Texas, it reasonably should know and

expect that it could be haled into this Court because of its purposeful activities.

        45.        Defendants have committed and continue to commit acts in violation of the

Copyright Laws of the United States, Title 17 of the United States Code, including but not

limited to reproducing and/or having reproduced Meishe’s copyrighted works, preparing

and/or having preparing derivative works based on Meishe’s copyrighted works, and/or

distributing and/or having distributed Meishe’s copyrighted works in this state and in or

from this District. Defendants’ infringing conduct has caused, and continues to cause,

injury to Meishe, including injury suffered in this District. These are purposeful acts and

transactions in this state and in this District such that Defendants reasonably should know

and expect that it could be haled into this Court because of such activities.

        46.        TikTok Pte. Ltd. and ByteDance Ltd. are foreign corporations, and venue is

therefore proper in this District because pursuant to 28 U.S.C. § 1391(c)(3), foreign

defendants are subject to venue in any district in the United States for this additional reason.

          FIRST CLAIM FOR RELIEF – COPYRIGHT INFRINGEMENT
                            (17 U.S.C. § 501)

        47.        Plaintiff Meishe incorporates by reference, as if fully rewritten herein, the

facts and allegations set forth in paragraphs 1 through 46, above.

        48.        Plaintiff Meishe is, and at all material times hereto, been the owner of the

copyright     of      Copyright    Registration    Nos.    2015SR227927,       2018SR037751,

                                                    12
             Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 13 of 18




2018SR037747, 2018SR038324, 2018SR218096, 2018SR218287, 2019SR0901188,

2019SR0901198, 2019SR0901209, 2019SR0899912, 2019SR0899814, 2019SR0899799,

2019SR0901175, 2019SR0901166, 2020SR0291426, 2020SR0575533, 2020SR0572713,

2020SR0572704, filed with the Copyright Protection Centre of China (CPCC) and thus is

entitled to enforce its copyright and protect itself against copyright infringement.

       49.     When the United States joined the Berne Convention on March 1, 1989, the

Copyright Act, 17 U.S.C.S. § 101 et seq., was revised to provide that the claimant of a

copyright in any foreign work of a country that is also a signatory to the Berne Convention

may file suit in a United States District Court without proof of copyright registration. Berne

Convention Implementation Act of 1988, Mar. 1, 1989, Pub. L. No. 100-568; 17 U.S.C.S.

§ 411(a).

       50.     The People’s Republic of China joined the Berne Convention for the

Protection of Literary and Artistic Works of September 9, 1986, as amended on October 2,

1979 (“the Berne Convention”) on October 15, 1992, thus becoming a treaty party. See 17

U.S.C. § 101; Berne Notification No. 140, the World Intellectual Property Organization

(“WIPO”), (July 15, 1992), located at https://www.wipo.int/treaties/en/notifications

/berne/treaty_berne_140.html.

       51.     Meishe’s Copyrighted Work is a foreign work as defined by the Copyright

Act and a copyright registration is not necessary to bring a claim of copyright infringement

under 17 U.S.C. § 101 and 17 U.S.C. § 104(b)(2).

       52.     The dates of publication of the copyrighted software are as following:

                                                      The dates of publication of the
                      Registration numbers                     registration



                                                 13
             Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 14 of 18




                        2015SR227927                           9/27/2014

                        2018SR037751                           6/5/2017

                        2018SR037747                           11/5/2017


                        2018SR038324                           4/5/2017


                        2018SR218096                           5/5/2017

                        2018SR218287                           6/5/2017
                        2019SR0901188                          8/29/2019
                        2019SR0901198                          8/29/2019
                        2019SR0901209                          8/29/2019
                        2019SR0899912                          8/29/2019
                        2019SR0899814                          8/29/2019
                        2019SR0899799                          8/29/2019
                        2019SR0901175                          8/29/2019
                        2019SR0901166                          8/29/2019
                        2020SR0291426                          3/26/2020
                        2020SR0575533                          6/5/2020
                        2020SR0572713                          6/5/2020
                        2020SR0572704                          6/5/2020


       53.     Plaintiff has the exclusive rights to reproduce, display, and distribute the

copyrighted software, registered as Nos. 2015SR227927, 2018SR037751, 2018SR037747,

2018SR038324, 2018SR218096, 2018SR218287, 2019SR0901188, 2019SR0901198,

2019SR0901209, 2019SR0899912, 2019SR0899814, 2019SR0899799, 2019SR0901175,

2019SR0901166, 2020SR0291426, 2020SR0575533, 2020SR0572713, 2020SR0572704.

       54.     On information and belief, the TikTok app consists of Plaintiff’s proprietary

information, trade secrets, and/or reproduced software codes of Plaintiff registered with the

Copyright Protection Centre of China (CPCC) as Nos. 2015SR227927, 2018SR037751,

                                                 14
             Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 15 of 18




2018SR037747, 2018SR038324, 2018SR218096, 2018SR218287, 2019SR0901188,

2019SR0901198, 2019SR0901209, 2019SR0899912, 2019SR0899814, 2019SR0899799,

2019SR0901175, 2019SR0901166, 2020SR0291426, 2020SR0575533, 2020SR0572713,

2020SR0572704.

       55.     On information and belief, the TikTok app began infringing Plaintiff’s

copyright in the software (identified above) by reproducing, displaying, and profiting from

inducing users to download and use the TikTok app. Defendants have committed and

continue to commit acts in violation of the Copyright Laws of the United States, Title 17

of the United States Code, including but not limited to reproducing and/or having

reproduced Meishe’s copyrighted works, preparing and/or having preparing derivative

works based on Meishe’s copyrighted works, and/or distributing and/or having distributed

Meishe’s copyrighted works.

       56.     In violation of 17 U.S.C. § 501, Defendants have and will continue to violate

and infringe Plaintiff’s copyright in the software registered by reproducing, displaying, and

profiting from inducing users to download and use the TikTok app. Additionally, on

information and belief, Defendants have violated 17 U.S.C. § 1202(a) and (b) by knowingly

with the intent to induce, enable facilitate, or conceal infringement, provided copyright

management information that is false and/or distributed or imported for distribution

copyright information that is false, and intentionally removed or altered Meishe’s copyright

management information from the software it copied and distributed for importation

copyright management information knowing that the copyright management information

was removed or altered without Meishe’s consent or having reasonable grounds to know

that its actions would induce, enable facilitate, or conceal infringement.



                                                 15
             Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 16 of 18




       57.       Upon information and belief, Defendants’ acts of copyright infringement

were done and continue to be done with knowledge that such actions could constitute

infringement of Plaintiff’s exclusive copyright and are, therefore, willful.

       58.       Upon information and belief, Defendants will continue to violate Plaintiff’s

copyright and continue to unlawfully use that copyright in the TikTok app unless enjoined

by this Court.

       59.       Defendants do not have a license, authorization, or permission to use

Plaintiff’s copyright in the software codes identified above, or to reproduce, offer for sale

and sell Plaintiff’s copyright incorporated in the identified software.

       60.       As a result of Defendants’ infringement of Plaintiff’s copyright, Plaintiff

has suffered damages and will continue to suffer damages in an amount yet to be

determined. Pursuant to 17 U.S.C. § 504(b), Plaintiff is entitled to recovery of actual

damages and any additional profits of Defendants.

       61.       As a result of infringement of Plaintiff’s copyright, Defendants are causing

irreparable injury to Plaintiff that cannot be fully and adequately compensated at law and

will continue to cause irreparable injury unless and until enjoined by this Court. Plaintiff

is entitled to entry of permanent injunctive relief prohibiting continuing copyright

infringement by Defendants pursuant to 17 U.S.C. § 502.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in its

favor against Defendants and grant the following relief:

       A.        For judgment that Defendants have violated 17 U.S.C. § 501;

       B.        For judgment that Defendants have infringed Plaintiff’s rights to



                                                 16
             Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 17 of 18




copyrighted software, registered as Nos. 2015SR227927, 2018SR037751, 2018SR037747,

2018SR038324, 2018SR218096, 2018SR218287, 2019SR0901188, 2019SR0901198,

2019SR0901209, 2019SR0899912, 2019SR0899814, 2019SR0899799, 2019SR0901175,

2019SR0901166, 2020SR0291426, 2020SR0575533, 2020SR0572713, 2020SR0572704;

        C.      For judgment awarding actual damages and/or Defendants’ profits

attributable to the infringing activity to Plaintiff, as the case may be, under 17 U.S.C. §

504, as well as any other statutory damages as may be available;

        D.      For judgment preliminarily and permanently enjoining Defendants, their

officers, agents, servants, employees, attorneys, and all persons acting in concert or

participation with them, from infringing Plaintiff’s copyrights to software identified above;

        E.      For judgment that Defendant’s violations are willful entitling Plaintiff to an

increase in the damages as permitted by 17 U.S.C. § 504 as well as any other basis for

increasing damages due to willful infringement;

        F.      For full costs including but not limited to attorney fees as permitted by 17

U.S.C. § 505; and

        G.      For judgment awarding such other and further relief to which Plaintiff is

entitled or the Court may deem just and proper.



                               DEMAND FOR JURY TRIAL

        Pursuant to Rule 38, Federal Rules of Civil Procedure, Plaintiff demands trial by

jury in this action on all issues so triable.




                                                  17
         Case 6:21-cv-00504 Document 1 Filed 05/18/21 Page 18 of 18




Date: May 18, 2021                    Respectfully Submitted,

                                      /s/ J.Mark Mann
                                      J. Mark Mann
                                      State Bar No. 12926150
                                      mark@themannfirm.com
                                      G. Blake Thompson
                                      State Bar no. 24042033
                                      blake@themannfirm.com
                                      Mann | Tindel | Thompson
                                      201 E. Howard St.
                                      Henderson, TX 75654
                                      Office 903-657-8540

                                      Korula T. Cherian
                                      Robert Harkins
                                      RuyakCherian LLP
                                      1936 University Ave., Suite 350
                                      Berkeley, CA 94702
                                      Telephone: (510) 944-0190
                                      sunnyc@ruyakcherian.com
                                      bobh@ruyakcherian.com

                                      Thomas Dunham
                                      RuyakCherian LLP
                                      1901 L St. NW, Suite 700
                                      Washington, DC 20036
                                      (202) 838-1560
                                      tomd@ruyakcherian.com

                                      Counsel for Plaintiff Beijing Meishe Network
                                      Technology Co., Ltd.




                                     18
